— Determination unanimously confirmed and petition dismissed, without costs. Memorandum: Although there was a substantial delay in holding an administrative hearing on the charges against petitioner, such delay did not operate to oust the agency of jurisdiction. Petitioner failed to establish that any evidence was lost or that any witnesses became unavailable as a result of the delay and thus has not made a showing of substantial prejudice (see Matter of Sarkisian Bros. v State Div. of Human Rights, 48 NY2d 816; Matter of Geary v Commissioner of Motor Vehicles, 92 AD2d 38, affd 59 NY2d 950; Matter of Axelrod [Walia], 103 AD2d 1007). Petitioner’s argument that the complaint against him was not timely filed is misplaced. Although a complaint is required to be filed within 90 days after completion of repairs, the time did not commence to run until petitioner released the vehicle since the violations were not apparent until that time. The Commissioner’s determination is supported by substantial evidence and the suspension and fine imposed on petitioner is not “shocking to one’s sense of fairness” (Matter of Pell v Board of Educ., 34 NY2d 222, 234; see, also, Matter of Doino v Laehy, 100 AD2d 744). (Article 78 proceeding transferred by order of Supreme Court, Erie County, Fudeman, J.) Present — Hancock, Jr., J. P., Callahan, Denman, Boomer and O’Donnell, JJ.